Case 1:18-cr-00136-JPH-TAB Document 43 Filed 10/30/20 Page 1 of 3 PageID #: 190
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                 Case No. 1:18-cr-136-JPH-TAB-01

                                                            ORDER ON MOTION FOR
   v.                                                       SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(c)(1)(A)
   STEVEN BROWN                                             (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE. Explanation:

         Defendant filed a pro se motion that the Court construes as a Motion for Compassionate

  Release under 18 U.S.C. § 3582(c)(1)(A). In the motion, Defendant asks the Court to appoint

  counsel to represent him. On its face, Defendant's motion does not show that he is entitled to

  compassionate release under § 3582(c)(1)(A) or that the interests of justice support appointing

  counsel at this time. Accordingly, his motion, dkt. [41], is denied without prejudice.

         If Defendant wishes to renew his motion, he may do so by completing and returning the

  attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A)

  (Compassionate Release) (Pro Se Prisoner)). In a renewed motion, Defendant must provide

  more detail about his asthma diagnosis, including: (1) whether he currently experiences asthma

  symptoms, what they are, and how often they occur; (2) whether he is currently prescribed any


                                                   1
Case 1:18-cr-00136-JPH-TAB Document 43 Filed 10/30/20 Page 2 of 3 PageID #: 191
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




  medication for asthma, what the medication is, and how often he uses it; and (3) whether he is

  currently receiving any other treatment for asthma.

  SO ORDERED.

  Date: 10/30/2020




                                                   2
Case 1:18-cr-00136-JPH-TAB Document 43 Filed 10/30/20 Page 3 of 3 PageID #: 192
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




  Distribution:

  Steven Brown
  Reg. No. 16403-028
  FCI Gilmer
  Federal Correctional Institution
  P.O. Box 6000
  Glenville, WV 26351

  All Electronically Registered Counsel




                                                   3
